Hirschberg, P. J.:
The respondent was duly- assigned as counsel to defend James W. Simpson, who- was indicted in the. county of Suffolk for the crime of murder in.the,first degree.. The-accused-was thereafter tried and acquitted. Subsequently an application was made to the Supreme Court at Special Term by the-respondent, upon notice to. the district attorney, for ah allowance of counsel fees and for his personal and incidental expenses. The application resulted in an order granting to the respondent an allowance in the sum of $500 and certain items of disbursements, including expert fees. .
By section 308 of the Code of Criminal Procedure the allowance made to the counsel becomes a charge upon the county, and the order requires the .appellant, as county treasurer, to pay the sum-allowed. That official was not a party, however, to the motion, nor has he been substituted or made a party in any way. I'do not flunk he has any connection with the cáse which makes him án aggrieved party within the meaning of the provisions of the Code of Civil Procedure, or that he has any standing authorizing him to take this appeal. , -
The appeal should be dismissed, with ten dollars costs .and disbursements. .
Hooker, Gaynor, Rich and Miller, JJ., concurred.
Appeal .dismissed, with ten dollars costs .and.disbursements.-